 

STOCK REDEMPTION AGREEMENT

 

This Stock Redemption Agreement (“Agreement”) is effective as of October 1, 2015
(the “Effective Date”) between Quest Solution, Inc., a Delaware corporation (the
“Company”), and Jason Griffith, an individual (“Stockholder”).

 

Background

 

Stockholder is the record holder of 500,000 shares of the Company’s Series A
Preferred stock as well as certain stock options for the amount of 3,400,000
common stock shares at $0.50 per share with exercise terms and vesting periods
through November 20, 2024.

 

The Company now desires to redeem from Stockholder and Stockholder desires to
sell to the Company 100% of the Shares referenced above (the “Redeemed Shares”).

 

Therefore, the parties hereby agree as follows:

 

1. Redemption. For an aggregate amount equal to $3,120,000.00 (the “Redemption
Price”), the Stockholder hereby assigns to the Company the Redeemed Shares and
all of the Stockholder’s right, title and interest in the Redeemed Shares. The
Company shall pay the Redemption Price per terms of promissory note to be
entered into as well.

 

2. Delivery of Certificates. Stockholder shall surrender to the Company the
certificates representing the Redeemed Shares that are held by Stockholder or
are in the custody of the Company on Stockholder’s behalf, if any, and any other
evidence of ownership. Stockholder shall deliver such certificates properly
endorsed for transfer or accompanied by a stock power duly executed by
Stockholder for transfer to the Company.

 

3. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants that as of the Effective Date: (i) Stockholder is the sole owner of
the Redeemed Shares; (ii) all of the Redeemed Shares are free and clear of
liens, claims, restrictions, adverse rights or encumbrances of any kind; (iii)
Stockholder has the right and authority to transfer the Redeemed Shares to the
Company; (iv) Stockholder has full power and authority to execute, deliver and
perform the obligations under this agreement and, when executed and delivered,
this agreement shall constitute the valid and binding legal obligation of
Stockholder enforceable in accordance with the terms hereof; and (v) the
execution and delivery of this agreement, and the performance of Stockholder’s
obligations hereunder, will not constitute a breach, violation of, default or
cause acceleration of performance under any contract, lease, bond, mortgage,
indenture or other agreement to which he is a party or by which Stockholder or
Stockholder’s assets are bound.

 

4. Acknowledgement. Stockholder and the Company each acknowledge that they have
had the opportunity to obtain independent legal advice regarding the terms and
conditions of this agreement. Stockholder and the Company each acknowledge that
they believe that the Redemption Price is fair and reasonable taking into
account the percentage of ownership represented by the Redeemed Shares, the
current financial condition of the Company, the current prospects for the
Company and its business operations, and the absence of any known or anticipated
material events that might affect the valuation of the Redeemed Shares. The
parties expressly agree that there shall be no presumption created as a result
of any party having prepared in whole or in part any provision of this
agreement.

 

1

 

 

5. Release. Stockholder hereby releases and forever discharge the Company, the
shareholders of the Company and their respective affiliates, officers,
directors, managers, agents, shareholders and partners (collectively, the
“Released Parties”) from any and all actions and causes of action (whether at
law or in equity), losses, damages, costs, expenses, liabilities, obligations
and claims or demands of any kind, that Stockholder may have by virtue of owning
the Redeemed Shares, whether known or unknown, foreseen or unforeseen
(collectively, the “Stockholder Claims”). Stockholder understands that by
executing this agreement, Stockholder is forever giving up all of his rights and
is granting a final and complete release with respect to the Stockholder Claims
as of the date hereof.

 

6. Cooperation; Deliveries. The parties shall fully cooperate with each other in
connection with any steps required to be taken as part of their obligations
under this agreement, and to effect the redemption by the Company of the
Redeemed Shares, including the execution and delivery of such documents and the
taking of such action as is reasonably requested by one party or the other.

 

7. Governing Law. The laws of the State of Delaware (without giving effect to
its conflict of laws principles) govern all matters arising out of or relating
to this Agreement and the transactions it contemplates, including, without
limitation, its interpretation, construction, performance, and enforcement.

 

8. Assignment. The rights of Stockholder under this agreement are personal to
Stockholder and are not assignable without the written consent of the Company.
Any purported assignment of rights in violation of this paragraph is void.

 

9. Counterparts. The parties may execute this agreement in counterparts, each of
which constitutes an original, and all of which, collectively, constitute only
one agreement. The signatures of all of the parties need not appear on the same
counterpart, and delivery of an executed counterpart signature page by facsimile
is as effective as executing and delivering this agreement in the presence of
the other parties to this agreement. This agreement is effective upon delivery
of one executed counterpart from each party to the other parties. In proving
this agreement, a party must produce or account only for the executed
counterpart of the party to be charged.

 

10. Severability. If any provision of this agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this agreement
will remain in full force, if the essential terms and conditions of this
agreement for each party remain valid, binding, and enforceable.

 

[Signature Page Follows]

 

2

 

 

The parties hereto have caused this stock redemption agreement to be executed as
of the date stated above.

 

  QUEST SOLUTION, INC.         By: /s/ Tom Miller         Name: Tom Miller      
  Title: Chief Executive Officer         STOCKHOLDER         Jason Griffith    
    By: /s/ Jason Griffith         Name: Jason Griffith

 

3

 

 

